FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                  November 26, 2013
                     UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                    TENTH CIRCUIT                    Clerk of Court



 EDSON G. GARDNER, Uintag Indian
 Descendent; LYNDA M.
 KOZLOWICZ,

          Petitioners-Appellants,

 v.                                                       No. 13-4122
                                                (D.C. No. 2:11-CV-00781-DAK)
 HONORABLE TEX ARROWICHIS,                                 (D. Utah)
 Ute Tribal Chief Judge; UTE INDIAN
 TRIBAL BUSINESS COMMITTEE;
 UTE TRIBAL COURT,

          Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Edson Gardner and Lynda Kozlowicz petitioned for habeas relief against

Ute tribal officials, but the district court had trouble evaluating their claim. In

their pro se petition, Mr. Gardner and Ms. Kozlowicz said they wanted to



      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
challenge their “custody by order of [the] Ute tribe.” R. vol. 1, at 66; cf. 25

U.S.C. § 1303 (“The privilege of the writ of habeas corpus shall be available to

any person . . . to test the legality of his detention by order of an Indian tribe.”).

Yet the district court couldn’t tell whether they were actually in tribal custody.

So it ordered them to file a new petition stating the essential facts more clearly,

and mailed forms and instructions to assist them. The court also warned them

that failure to comply with the order could mean dismissal.

      Rather than clarify the basis of their habeas claims, though, Mr. Gardner

and Ms. Kozlowicz responded with civil claims of a different sort. No longer

alleging they were being detained unlawfully, they now alleged the tribal officials

had violated their civil rights by limiting their ability to practice as lay legal

advocates before the tribe’s courts. The district court dismissed their case

because they hadn’t complied with its order. It went on to note that if they

wished to pursue the new claims, they’d need to bring a new civil suit and either

obtain a fee waiver or pay the appropriate filing fee (which is quite a bit higher

than the fee for a habeas petition). See 28 U.S.C. § 1914(a). After the dismissal

they did submit a new habeas petition. But by then the court’s deadline had

passed. And the petition still didn’t comply with all the court’s instructions.

      Mr. Gardner and Ms. Kozlowicz have appealed, but they haven’t persuaded

us the district court’s dismissal was improper. As we have said, district courts

have “the inherent power to dismiss a plaintiff’s action for failure . . . to comply

                                          -2-
with the rules of federal procedure or any order of the court.” Meeker v. Rizley,

324 F.2d 269, 271 (10th Cir. 1963). When reviewing such dismissals, we look

only at whether the district court abused its discretion. Id. Mr. Gardner and Ms.

Kozlowicz don’t point us to any such abuse. Neither do they dispute the district

court’s account of the events that gave rise to this appeal.

      Instead, Mr. Gardner and Ms. Kozlowicz mainly argue the district court

misapplied the sovereign immunity principles found in Ex parte Young, 209 U.S.
123 (1908). This argument seems premised on a belief that the district court

dismissed their case because it had decided the Ute officials were immune from

suit. But that isn’t so. The court’s dismissal order didn’t mention sovereign

immunity; it focused entirely on their failure to comply with its earlier order to

clarify their entitlement to habeas relief.

      Because we can find no fault in the district court’s treatment of Mr.

Gardner and Ms. Kozlowicz’s habeas petition, its order of dismissal is affirmed.



                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -3-